 

 

Case 6:19-mj-00101 Document 1 Filed on 12/23/19 in TXSD Page. tot.4 Courts
Souther District of Texas

DEC 23 2019
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA

Vs. CRIMINAL COMPLAINT
Raishard Jamal POTTS

Case Number: Vv. | g -/ olMm

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about December 22, 2019 in Refugio County, in the
(Bate)
Southern District of Texas, defendant, Raishard Jamal POTTS

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States in violation of law, transport, or move or attempt to transport or move such alien within the, United States by
means of transportation or. otherwise, in furtherance of such violation of law on

 

  

in violation of. Title me Boe ..United States Code, section(s)
ate that | am wath 1) a “Border Patrol Agent _ _ “-and that this 5 complaint s based on the”
: Official Title . ore Tht be, os

 

  

 

fllowing facts & 1 Bk a 7 : ar =

  

_ See Attached Affidavit of u s. Border Patrol Agent _ Angel C. Davila

  

Continued on benched i and made a part of this complaint:

 

a
“7 Signature ‘of-Gorfiplainant /

Submitted by reliable electronic means, sworn to, signature Angel C. Davila
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of Complainant
found on the:

 

December 23, 2019 at #orpus Christi, Texas

    
 

 

Date Cify and State
Jason B. Libby U.S. Magistrate Judge DT

Name and Title of Judicial Officer Signature of Jidicial Officer

 

 

 
 

  
 

Case 6:19-mj-00101 Document 1 Filed on 12/23/19 in TXSD Page 2 of 4

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

Probable Cause/Facts:

On December 22, 2019 at approximately 9:10 A.M., a Refugio Police Department Sgt. Radford
stopped a maroon 2020 Kia Sorento for a traffic violation near Refugio, Texas. The driver
(Raishard Jamal POTTS) falsely identified himself and failed to provide identification. The
passenger presented Sgt. Radford with a Colombian passport. Sgt. Radford questioned the driver
as to where he was headed and how he knew the passenger in the vehicle. POTTS told Sgt. Radford

that he had traveled to Kingsville, Texas for a party and he stayed at a Best Western hotel in
Kingsville, Texas.

Sgt. Radford asked POTTS where he was traveling to and he stated Houston. POTTS added he
was traveling back home to Houston and that he met the passenger, Fredis Melchor VALENCIA

at the Best Western Hotel in Kingsville, Texas. POTTS told Sgt. Radford that VALENCIA had .
asked him for'a ride to Houston. “Sgt. Radford asked POTTS how he met VALENCIA and he = °°)
. stated. he had met him at the Best Western Hotel in Kingsville where he had stayed for the night.
ol “POTTS. told Sgt. Radford that he was just, giving VALENCIA a ride to. Houston. ‘Texas. At that
~ time, Sgt. Radford contacted the Corpus Christi US Border Patrol Station for assistance! oe nh es

oe tield interviews: a . oe eae ha a ye
> S BPAE. ‘Hernandez of the Corpus Christi USBP. station interviewed the subjects. The driver was |
SUN determined to be a United States citizen: ‘The adult male passenger. was determined to be a citizen -:
“of Colombia without legal ‘documents to enter or remain in the. United States. The subjects were =.
“detained at the Refugio County jail pending transport to Corpus C Christi USBP station for further vo
“interview and processing. ae . . nr Lo:

 

Miranda Rights:

All subjects were advised of their Miranda Rights in their preferred language. Both subjects
acknowledged they understood their rights. Both subjects were willing to provide statements
without the present of an attorney.

Defendant Raishard Jamal POTTS statement:

Several video interviews were conducted on POTTS. Below is the first statement given by POTTS
under the alias of T. M. (DOB: 05/22/2002 USC). POTTS was claiming to be T.M. when he first
arrived at the Corpus Christi Border Patrol Station. T. M. is the juvenile younger brother of
POTTS. ,

POTTS stated it never crossed his mind if the person was illegal. POTTS stated he spoke very
little Spanish and it was his first time down there. POTTS stated VALENCIA, had already paid
him $150 when he picked him up from a hotel. POTTS said VALENCIA said it was for him if he
could ride back with him. POTTS stated he needed the money for gas.

 

 
  
 
  
 

: ot Material Witness Fredis Melchor VALENCIA- A-Arroyo s statement: wee Ot
a VALENCIA stated a friend put. him in contact with a smuggler to have him o sagged to Houston,
‘Texas for a fee of $9, 000 United States Dollars.

Case 6:19-mj-00101 Document 1 Filed on 12/23/19 in TXSD Page 3 of 4

POTTS admitted his true name was Raishard Jamal POTTS. His date of birth was September 26,
2000. He admitted that his previous name that he gave was not his true name, but instead his
younger brother. POTTS stated he used that name because he believes he has a warrant for theft
out of Houston, Texas and that he is currently on probation,

POTTS stated a friend from Houston by the name of Coco asked him if he wanted to make some
money. Coco was talking about $3000 USD. POTTS stated Coco told him they wanted him to
get someone. POTTS stated he would be given some money upfront and the rest after he dropped
off the person in Houston. POTTS stated he met a man at a Studio 6 in Houston by the name of
Luis. Luis gave him a rental car that was rented in Houston. POTTS stated Coco told him, there
was so much more he didn't know. She told him someone had already been caught at the checkpoint
and another ran with the money. POTTS stated he was also told a car would be following him
making sure this was getting done. He was unsure if this was true or not.

POTTS stated all he knew about the person he was picking up, VALENCIA, was that he didn't
speak English. POTTS stated Luis told him he would only get asked one question at the checkpoint,
Was he a United States Citizen? Luis told him the other guy was good. POTTS was told to bring

_ him back to Houston and bring him to Luis. POTTS stated he was given an address and toldto)
~ pick up the individual. He drove down south to an unknown address he entered on his GPS (cell —
-.. ‘phone), picked up VALENCIA, and drove back north. He tried conversing with VALENCIA, but. 0.
she didn't speak very much English. POTTS stated he arrived at the checkpoint, with VALENCIA © -

eated beside him. After. crossing the checkpoint they drove until stopping ¢ at a Motel 6 in Sinton, SS .
exas | located close to a Loves. truck stop, and xested for several houts, . ‘They continued north until ae
cing encountered by the police. Oe : oe

     
   

VALENCIA stated he crossed the Rio > Grande River around J une 27, 2019. He has been. living | in
the Valley, working agricultural labor. He was staying in a trailer he was renting for a small fee.
The smuggler was asking for $2,000 USD from him of which he still owes $600 USD.
VALENCIA stated he was going to get picked up by someone and taken to Houston. He waited
to get picked up until the smuggler called him to tell him that his ride had arrived. He came out
of his place and got in the vehicle. VALENCIA stated the driver of the vehicle told him they were
going to Houston. VALENCIA stated he was not going to give any money to the driver.
VALENCIA also stated the driver never asked him for any money. VALENCIA stated they
crossed the checkpoint at night. He was seated inside next to the driver in the passenger seat. They
got through the checkpoint and drove north until stopping at a hotel to sleep for a few hours.
VALENCIA stated after getting back on the road they drove north until getting encountered by
the police. VALENCIA stated POTTS should have known he was illegal because he was the one
picking him up and transporting him north.

Note:
VALENCIA-Arroyo was shown a photo lineup and was able to identify Raishard Jamal POTTS,
the principal in the case as the driver of the vehicle.

 

 
 

  
 

Case 6:19-mj-00101 Document 1 Filed on 12/23/19 in TXSD Page 4 of 4

Disposition:
The case was accepted by the Assistant United States Attorney’s Office against Raishard Jamal

POTTS for prosecution 8 USC 1324, Alien Smuggling. Fredis Melchor VALENCIA-Arroyo was
kept as Material Witness.

ff “ry A
M4 é f LL) / i / |
fi & JIN/ |
tifey ft Sf, Aft |
‘Angel’C, Davila
Border Patrol Agent

 

  

orn fo,

      
   
 
     
 

Submitted by reliable electronic means,
signaturgAttesfed telephonically gor Hed.
Pbable/cause found ox Begembet 23, 2019.

 

 
